Exhibit 10.9

 

   November 21, 2013     LOGO [g632930g06y28.jpg]     

 

To:    Cardtronics, Inc.    3250 Briarpark Drive    Suite 400    Houston, Texas
77042    Attn: Chris Brewster and Todd Ruden From:    Wells Fargo Securities,
LLC    375 Park Avenue, 4th Floor    MAC J0127-041    New York, NY 10152   
Attention: Derivatives Structuring Group    Telephone: (212) 214-6101   
Facsimile: (212) 214-5913    With a copy to CorpEqDerivSales@wellsfargo.com   
Trader’s Contact Information:    Mark Kohn or Head Trader    Telephone: (212)
214-6089    Facsimile: (212) 214-8914 Re:    Additional Convertible Bond Hedge
Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and Cardtronics, Inc. (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of November 25, 2013
between Counterparty and Wells Fargo Bank, National Association as trustee (the
“Indenture”) relating to the USD250,000,000.00 principal amount of 1.00%
convertible securities due 2020 and the additional USD37,500,000.00 principal
amount of 1.00% convertible securities due 2020 issued pursuant to the
over-allotment option exercised on the date hereof (the “Convertible
Securities”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties based on the draft of
the Indenture so reviewed. The parties further acknowledge that references to
the Indenture herein are references to the Indenture as in effect on the date of
its execution and if the Indenture is amended following its execution, any such
amendment (other than any amendment pursuant to Section 10.01(b) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of the Convertible Securities in the preliminary offering
memorandum related to the Convertible Securities, as supplemented by the pricing
term sheet related to the Convertible Securities) will be disregarded for
purposes of this Confirmation (other than as provided in Section 8(a) below)
unless the parties agree otherwise in writing.

 



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the election that the
“Cross-Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer with a “Threshold Amount” of 3% of the stockholders’ equity of Dealer’s
ultimate parent company (“Dealer Parent”) and to Counterparty with a “Threshold
Amount” of USD 30 million; provided that (A) the words “, or becoming capable at
such time of being declared,” shall be deleted from such Section 5(a)(vi),
(B) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that, with respect to Dealer, such term
shall not include obligations in respect of deposits received in the ordinary
course of a party’s banking business and (C) the following language shall be
added to the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(i) the default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

  Trade Date:   November 21, 2013   Option Type:   Call   Seller:   Dealer  
Buyer:   Counterparty   Shares:   The common stock of Counterparty, par value
USD 0.0001 per share (Ticker Symbol: “CATM”).   Number of Options:   The number
of Additional Securities in denominations of USD1,000 principal amount purchased
(in the aggregate among the Initial Purchasers (as defined in the Purchase
Agreement)) upon exercise by Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as representative of the Initial Purchasers (as defined in the Purchase
Agreement), of their option pursuant to Section 2(a)(ii) of the Purchase
Agreement (as defined below).   Number of Shares:   As of any date, the product
of (i) the Number of Options, (ii) the Conversion Rate and (iii) the Applicable
Percentage.   Conversion Rate:   As of any date, the “Conversion Rate” (as
defined in the Indenture) as of such date, but without regard to any adjustments
to the “Conversion Rate” pursuant to Section 11.05(k) or 11.07 of the Indenture.
  Applicable Percentage:   20.00%   Premium:   As provided in Annex A to this
Confirmation.   Premium Payment Date:   November 25, 2013, subject to Section
8(n) below.   Exchange:   NASDAQ Global Select Market   Related Exchange:   All
Exchanges

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:      Exercise Dates:    Each Conversion Date.  
Conversion Date:    Each “Conversion Date”, as defined in the Indenture,
occurring during the period from and excluding the Trade Date to and including
the Expiration Date, for Convertible Securities, each in denominations of
USD1,000 principal amount, that are submitted for conversion on such Conversion
Date in accordance with the terms of the Indenture (excluding Convertible
Securities (i) with respect to which Counterparty has elected the “Exchange in
Lieu of Conversion” option pursuant to Section 3.10(a) of the Indenture, and
(ii) that have been accepted by the designated financial institution pursuant to
Section 3.10(b) of the Indenture, except to the extent that Counterparty
notifies Dealer, by the applicable deadline set forth under “Notice of Exercise”
below, that (x) such financial institution fails to pay or deliver, as the case
may be, any consideration due upon conversion of such Convertible Securities, or
(y) such Convertible Securities are subsequently resubmitted to Counterparty for
conversion in accordance with the terms of the Indenture) but are not “Relevant
Convertible Securities” under, and as defined in, the confirmation between the
parties hereto regarding the Base Convertible Bond Hedge Transaction dated
November 19, 2013 (the “Base Convertible Bond Hedge Transaction Confirmation”)
(such Convertible Securities, each in denominations of USD1,000 principal
amount, the “Relevant Convertible Securities” for such Conversion Date). For the
purposes of determining whether any Convertible Securities will be Relevant
Convertible Securities hereunder or under the Base Convertible Bond Hedge
Transaction Confirmation, Convertible Securities that are converted pursuant to
the Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated.  

Required Exercise on

Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.   Expiration Date:    The
second “Scheduled Trading Day” immediately preceding the “Maturity Date” (each
as defined in the Indenture).   Automatic Exercise:    As provided above under
“Required Exercise on Conversion Dates”.   Exercise Notice Deadline:    In
respect of any exercise of Options hereunder on any Conversion Date, the
“Scheduled Trading Day” prior to the scheduled first “VWAP Trading Day” of the
“Observation Period” (each as defined in the Indenture, but, in the case of any
such Observation Period, as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”) relating to the Convertible
Securities converted on the Conversion Date occurring on the relevant Exercise
Date; provided that in the case of any exercise of Options hereunder in
connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring during the period starting on and including June 4,
2020 and ending on and including the second “Scheduled Trading Day”

 

3



--------------------------------------------------------------------------------

    immediately preceding the “Maturity Date” (each as defined in the Indenture)
(the “Final Conversion Period”), the Exercise Notice Deadline shall be noon, New
York City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).  
Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, Dealer shall have no obligation to make any payment or delivery in
respect of any exercise of Options hereunder unless Counterparty notifies Dealer
in writing prior to 4:00 PM, New York City time, on the Exercise Notice Deadline
in respect of such exercise of (i) the number of Options being exercised on the
relevant Exercise Date (including, if applicable, whether all or any portion of
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 11.07 of the Indenture), (ii) the scheduled settlement date under the
Indenture for the Convertible Securities converted on the Conversion Date
corresponding to such Exercise Date, (iii) whether such Relevant Convertible
Securities will be settled by Counterparty by delivery of cash, Shares or a
combination of cash and Shares and, if such a combination, the “Specified Dollar
Amount” (as defined in the Indenture) and (iv) the first “Scheduled Trading Day”
of the “Observation Period” (as defined in the Indenture); provided that in the
case of any exercise of Options hereunder in connection with the conversion of
any Relevant Convertible Securities on any Conversion Date occurring during the
Final Conversion Period, the contents of such notice shall be as set forth in
clause (i) above; provided, further, that any “Notice of Exercise” delivered to
Dealer pursuant to the Base Convertible Bond Hedge Transaction Confirmation
shall deemed to be a Notice of Exercise pursuant to this Confirmation and the
terms of such Notice of Exercise shall apply, mutatis mutandis, to this
Confirmation. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act (as defined below) and the rules and regulations thereunder, in respect of
any election of a settlement method with respect to the Convertible Securities.
For the avoidance of doubt, if Counterparty fails to give such notice when due
in respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that
notwithstanding the foregoing, such notice (and the related exercise of Options)
shall be effective if given after the Exercise Notice Deadline, but (x) in the
case of any Options relating to Convertible Securities (A) with respect to which
Counterparty has elected the “Exchange in Lieu of Conversion” option pursuant to
Section 3.10(a) of the Indenture, and (B) that have been accepted by the
designated financial institution pursuant to Section 3.10(b) of the Indenture,
promptly following the time Counterparty first knows, or reasonably should know,
of the occurrence of the event or condition with respect to such financial
institution that would give rise to Counterparty’s obligation to pay or deliver,
as the case may be, the relevant conversion consideration for such Convertible
Securities pursuant to the third sentence of Section 3.10(b) of the

 

4



--------------------------------------------------------------------------------

    Indenture, in which case the Delivery Obligation shall be calculated as if
the relevant “Observation Period” (as defined in the Indenture but as modified
by the provision set forth opposite the caption “Convertible Security Settlement
Method”) commenced on (1) if Dealer receives such notice on or after June 4,
2020, the first “VWAP Trading Day” of the “Observation Period” (as defined in
the Indenture but as modified by the provision set forth opposite the caption
“Convertible Security Settlement Method”) used to calculate the Delivery
Obligation for conversions occurring during the Final Conversion Period or (2)
otherwise, the third “Scheduled Trading Day” (as defined in the Indenture)
immediately following the date Dealer receives such notice, or (y) otherwise,
prior to 4:00 PM, New York City time, on the fifth Exchange Business Day
following the Exercise Notice Deadline, and in either of the cases described in
clause (x)(1) or (y) of this sentence, the Calculation Agent shall have the
right to adjust the Delivery Obligation as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Exercise Notice Deadline.  

Notice of Convertible Security

Settlement Method:

  Counterparty shall notify Dealer in writing before 4:00 P.M. (New York City
time) on June 4, 2020 of the irrevocable election by the Counterparty, in
accordance with Section 11.03(a)(ii)(A) of the Indenture, of the settlement
method and, if applicable, the “Specified Dollar Amount” (as defined in the
Indenture) applicable to Relevant Convertible Securities with a Conversion Date
occurring on or after June 4, 2020.   Dealer’s Telephone Number and Telex and/or
Facsimile Number and Contact Details for purpose of Giving Notice:   To be
provided by Dealer. Settlement Terms:     Settlement Date:   In respect of an
Exercise Date occurring on a Conversion Date, the settlement date for the cash
and Shares (if any) to be delivered in respect of the Relevant Convertible
Securities converted on such Conversion Date pursuant to Section 11.03(a)(iv) of
the Indenture; provided that the Settlement Date will not be prior to the latest
of (i) the date one Settlement Cycle following the final day of the relevant
“Observation Period”, as defined in the Indenture (as modified by the provision
set forth opposite the caption “Convertible Security Settlement Method”), (ii)
the Exchange Business Day immediately following the date on which Counterparty
gives notice to Dealer of such Settlement Date prior to 4:00 PM, New York City
time or (iii) the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 4:00 PM,
New York City time.   Delivery Obligation:   In lieu of the obligations set
forth in Sections 8.1 and 9.1 of the Equity Definitions, and subject to “Notice
of Exercise” above, in respect of an Exercise Date occurring on a Conversion
Date,

 

5



--------------------------------------------------------------------------------

    Dealer will deliver to Counterparty, on the related Settlement Date, a
number of Shares and/or amount of cash in USD equal to the product of (i) the
Applicable Percentage and (ii) (x) the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
11.03(a)(iv) of the Indenture and/or (y) the aggregate amount of cash, if any,
in excess of USD1,000 per Convertible Security (in denominations of USD1,000)
that Counterparty would be obligated to deliver to holder(s) pursuant to Section
11.03(a)(iv) of the Indenture (except that such aggregate number of Shares shall
be determined without taking into consideration any rounding pursuant to Section
11.03(a)(vi) of the Indenture and shall be rounded down to the nearest whole
number) and cash in lieu of fractional Shares, if any, resulting from such
rounding, if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Securities by the Convertible Security
Settlement Method, notwithstanding any different actual election by Counterparty
with respect to the settlement of such Convertible Securities (such product, the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a result of any adjustments
to the Conversion Rate pursuant to Sections 11.05(k) or 11.07 of the Indenture
(and, for the avoidance of doubt, the Delivery Obligation shall not include any
interest payment on the Relevant Convertible Securities that the Counterparty is
(or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date); and provided further that if
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 11.07 of the Indenture, then, notwithstanding the foregoing, the
Delivery Obligation shall include the Applicable Percentage of such additional
Shares and/or cash, except that the Delivery Obligation shall be capped so that
the value of the Delivery Obligation per Option (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the VWAP Price (as defined below) on the Exchange Business Day immediately
preceding the related Settlement Date does not exceed the amount as determined
by the Calculation Agent that would be payable by Dealer pursuant to Section 6
of the Agreement if such Conversion Date were an Early Termination Date
resulting from an Additional Termination Event with respect to which the
Transaction (except that, for purposes of determining such amount (x) the Number
of Options shall be deemed to be equal to the number of Options exercised on
such Exercise Date and (y) such amount payable will be determined as if Section
11.07 of the Indenture were deleted) was the sole Affected Transaction and
Counterparty was the sole Affected Party (determined without regard to Section
8(b) of this Confirmation). Notwithstanding the foregoing, and in addition to
the cap described in the further proviso to the preceding sentence, in all
events the Delivery Obligation shall be capped so that the value of the Delivery
Obligation does not exceed the value of the Convertible Obligation

 

6



--------------------------------------------------------------------------------

     (with the Convertible Obligation determined based on the actual settlement
method elected by Counterparty with respect to such Relevant Convertible
Securities instead of the Convertible Security Settlement Method and with the
value of any Shares included in either the Delivery Obligation or such
Convertible Obligation determined by the Calculation Agent using the VWAP Price
on the Exchange Business Day immediately preceding the related Settlement Date).
  Convertible Security Settlement Method:    For any Relevant Convertible
Securities, if Counterparty has notified Dealer in the related Notice of
Exercise (or in the Notice of Convertible Security Settlement Method, as the
case may be) that it has elected to satisfy its conversion obligation in respect
of such Relevant Convertible Securities in cash or in a combination of cash and
Shares in accordance with Section 11.03(a) of the Indenture (a “Cash Election”)
with a “Specified Dollar Amount” (as defined in the Indenture) of at least
USD1,000, the Convertible Security Settlement Method shall be the settlement
method actually so elected by Counterparty in respect of such Relevant
Convertible Securities; otherwise, (i) the Convertible Security Settlement
Method shall assume Counterparty made a Cash Election with respect to such
Relevant Convertible Securities with a “Specified Dollar Amount” (as defined in
the Indenture) of USD1,000 per Relevant Convertible Security and (ii) the
Delivery Obligation shall be calculated as if the relevant “Observation Period”
(as defined in the Indenture) pursuant to Section 11.03(a)(iv)(C) of the
Indenture consisted of 120 “VWAP Trading Days” (as defined in the Indenture)
commencing on (x) the third “Scheduled Trading Day” (as defined in the
Indenture) after the Conversion Date for conversions occurring prior to the
Final Conversion Period or (y) the 122nd “Scheduled Trading Day” prior to the
“Maturity Date” (each as defined in the Indenture) for conversions occurring
during the Final Conversion Period.   Notice of Delivery Obligation:    No later
than the “Scheduled Trading Day” (as defined in the Indenture) immediately
following the last day of the relevant “Observation Period”, as defined in the
Indenture (as modified by the provision set forth opposite the caption
“Convertible Security Settlement Method”), Counterparty shall give Dealer notice
of the final number of Shares and/or cash comprising the Convertible Obligation
(determined as though the words “the Applicable Percentage” in clause (i) of the
definition thereof were deleted and replaced with the word “one”); provided
that, with respect to any Exercise Date occurring during the Final Conversion
Period, Counterparty may provide Dealer with a single notice of an aggregate
number of Shares and/or cash comprising the Convertible Obligations (determined
as though the words “the Applicable Percentage” in clause (i) of the definition
thereof were deleted and replaced with the word “one”) for all Exercise Dates
occurring in such period (it being understood, for the avoidance of doubt, that
the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise or Notice of
Convertible Security Settlement Method or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way).

 

7



--------------------------------------------------------------------------------

  Other Applicable Provisions:    To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.   Restricted Certificated
Shares:    Notwithstanding anything to the contrary in the Equity Definitions,
Dealer may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof. Share Adjustments:      Method of Adjustment:   
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 11.05(a) through (e) of the
Indenture that the Calculation Agent determines would result in an adjustment
under the Indenture, the Calculation Agent shall make a corresponding adjustment
to the terms relevant to the exercise, settlement or payment of the Transaction.
In addition, the Calculation Agent shall, to the extent the Calculation Agent
determines practicable in good faith and in its commercially reasonable
discretion, make a corresponding adjustment to the terms relevant to the
exercise, settlement or payment of the Transaction (but without duplication of
any adjustment pursuant to the foregoing sentence) to the extent the Calculation
Agent determines an analogous adjustment would be made pursuant to Sections
11.05(f), 11.05(g) or 11.05(h) of the Indenture; provided that the Calculation
Agent may limit or alter any such adjustment referenced in this sentence so that
the fair value of the Transaction to Dealer is not reduced as a result of such
adjustment. Promptly upon the occurrence of any such event or condition
contemplated by Sections 11.05(a) through (e), 11.05(f), 11.05(g) or 11.05(h) of
the Indenture, Counterparty shall notify the Calculation Agent of such event or
condition; and once the adjustments to be made to the terms of the Indenture and
the Convertible Securities in respect of such event or condition have been
determined, Counterparty shall promptly notify the Calculation Agent in writing
of the details of such adjustments. For the avoidance of doubt, Dealer shall not
have any delivery obligation hereunder in respect of any “Distributed Property”
delivered by Counterparty pursuant to the second paragraph of Section
11.05(c)(i) of the Indenture or any payment obligation in respect of any cash
paid by Counterparty pursuant to the second paragraph of Section 11.05(d) of the
Indenture (collectively, the “Dilution Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Dilution Adjustment Fallback Provisions.

 

8



--------------------------------------------------------------------------------

Extraordinary Events:      Merger Events:    Notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any “Share
Exchange Event” (as defined in the Indenture).   Consequences of Merger Events:
   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that the Calculation Agent determines would result
in an adjustment under the Indenture, the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction; provided that no adjustment shall be made in respect
of any adjustment to the Conversion Rate pursuant to Sections 11.05(k) or 11.07
of the Indenture; and provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia, and the Calculation Agent determines, in its sole discretion, that
(A)(x) treating such shares as “Reference Property” (as defined in the
Indenture) or (y) Cancellation and Payment not applying to the Transaction with
respect to such Merger Event, in either case of clause (x) or clause (y), will
have a material adverse effect on any combination of the following: Dealer’s
rights or obligations in respect of the Transaction, on its hedging activities
in respect of the Transaction or on the costs (including, without limitation,
due to any increase in tax liability, decrease in tax benefit or other adverse
effect on its tax position) of engaging in any of the foregoing, and (B) Dealer
cannot promptly avoid the occurrence of each such material adverse effect by (I)
transferring or assigning Dealer’s rights and obligations under this
Confirmation and the Agreement without Counterparty’s consent pursuant to
Section 8(f) to an affiliate of Dealer that would not suffer any such material
adverse effect or (II) amending the terms of this Confirmation (whether because
amendments would not avoid such occurrence or because Counterparty fails to
agree promptly to such amendments) or (ii) the Counterparty to the Transaction
following such Merger Event will not be either (A) the Issuer or (B) a
wholly-owned subsidiary of the Issuer whose obligations under the Transaction
are fully and unconditionally guaranteed by the Issuer, then, in either case of
clauses (i) and (ii), Dealer may elect (in its sole discretion) for Cancellation
and Payment (Calculation Agent Determination) to apply.   Notice of Merger
Consideration:    Upon the occurrence of a Merger Event that causes the Shares
to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
Counterparty shall reasonably promptly (but, in any event prior to the effective
time of such Merger Event) notify the Calculation Agent of (i) the weighted
average of the types and amounts of consideration received by the holders of
Shares entitled to receive cash, securities or other property or assets with
respect to or in exchange for such Shares in any Merger Event who affirmatively
make such an election and (ii) the details of the adjustment made under the
Indenture in respect of such Merger Event.

 

9



--------------------------------------------------------------------------------

  Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.   Additional Disruption Events:     

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, any tax law or the adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof, (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating,” after the word “obligations” in clause (Y) thereof.  

(b) Failure to Deliver:

   Not Applicable  

(c) Insolvency Filing:

   Applicable  

(d) Hedging Disruption:

   Applicable; provided that:      (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two sentences at the end of such
Section:      “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and      (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.  

(e) Increased Cost of Hedging:

   Applicable   Hedging Party:    For all applicable Potential Adjustment Events
and Extraordinary Events, Dealer   Determining Party:    For all applicable
Extraordinary Events, Dealer   Non-Reliance:    Applicable   Agreements and
Acknowledgments Regarding Hedging Activities:    Applicable

 

10



--------------------------------------------------------------------------------

  Additional Acknowledgments:    Applicable   3. Calculation Agent:    Dealer;
provided that following the occurrence of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Counterparty of such failure, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation
Agent. Upon request from Counterparty, the Calculation Agent shall promptly (but
in no event later than within five (5) Exchange Business Days from the receipt
of such request) provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from external sources used
in making such calculation, adjustment or determination, as the case may be, but
without disclosing Dealer’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information).   4. Account Details:     

Dealer Payment Instructions:

   Wells Fargo Bank, N.A.      ABA 121-000-248      Internal Account No. :
01020304464228      Account Name: WFB Equity Derivatives  

Counterparty Payment Instructions:

   To be provided by Counterparty.   5. Offices:     

The Office of Dealer for the Transaction is: Charlotte

 

The Office of Counterparty for the Transaction is: Not applicable

  6. Notices: For purposes of this Confirmation:  

Address for notices or communications to Counterparty:

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Chris Brewster

Telephone: (832) 308-4128

Email: cbrewster@cardtronics.com

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

 

11



--------------------------------------------------------------------------------

Houston, Texas 77042

Attn: Todd Ruden

Telephone: (832) 308-4150

Email: truden@cardtronics.com

With a copy to:

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Michael Keller

Telephone: (832) 308-4161

Email: mkeller@cardtronics.com

Address for notices or communications to Dealer:

Wells Fargo Securities, LLC

375 Park Avenue, 4th Floor

MAC J0127-041

New York, NY 10152

Attention: Derivatives Structuring Group

Telephone: (212) 214-6101

Facsimile: (212) 214-5913

With a copy to CorpEqDerivSales@wellsfargo.com

Trader’s Contact Information:

Mark Kohn or Head Trader

Telephone: (212) 214-6089

Facsimile: (212) 214-8914

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(b) below,
Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M (“Regulation M”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Trade Date.

(iii) On the Trade Date, Counterparty will not, will cause its subsidiaries not
to and will use commercially reasonable efforts to cause its other “affiliated
purchasers” (as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”))
not to, directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing

 

12



--------------------------------------------------------------------------------

any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

(v) On the Trade Date, Counterparty is not engaged in an “issuer tender offer”
as such term is defined in Rule 13e-4 under the Exchange Act with respect to any
Shares or any security convertible into or exchangeable or exercisable for any
Shares nor is it aware of any third party tender offer with respect to any such
securities within the meaning of Rule 13e-1 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act or any other applicable securities
laws.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To the best of Counterparty’s knowledge, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of
November 19, 2013, between the Counterparty and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as representative of the Initial Purchasers party thereto
(the “Purchase Agreement”) are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xiii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(xiv) Without limiting the generality of Section 3(a) of the Agreement, neither
the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2012, as updated by
any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

(xv) Counterparty understands, acknowledges and agrees that: (A) at any time
during the term of the Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with

 

13



--------------------------------------------------------------------------------

respect to the Transaction; (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the relevant
prices with respect to the Shares referred to herein; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the relevant prices with
respect to the shares referred to herein, each in a manner that may be adverse
to Counterparty.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer has informed Counterparty
that Dealer is a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code, and (B) Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(o), 546(e), 548(d)(2), 555 and 561
of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer one or more opinions of counsel, dated
as of the closing date of the Convertible Securities issued pursuant to the
over-allotment option exercised on the date hereof, in substantially the form
agreed between Dealer and Counterparty.

8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 7.01(a) of the Indenture that results in the Convertible
Securities becoming or being declared due and payable pursuant to the Indenture
or (ii) an Amendment Event shall be an Additional Termination Event with respect
to which the Transaction is the sole Affected Transaction and Counterparty is
the sole Affected Party and Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than the
later of (x) 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable, and (y) two hours after
becoming aware of the relevant event or date; provided that, in the case of this
clause (y), if such notice would otherwise be given during the regular trading
session on the Exchange, such notice shall instead be given after the close of
the regular trading session on the Exchange (in either case, “Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the

 

14



--------------------------------------------------------------------------------

Share Termination Alternative, Dealer shall have the right, in its sole
discretion, to elect to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s failure to elect or election to the
contrary; and provided further that Counterparty shall not have the right to so
elect (but, for the avoidance of doubt, Dealer shall have the right to so elect)
in the event of (i) an Insolvency, a Nationalization or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation. Share Termination Delivery Property:   
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Other applicable provisions:    If
Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer based on advice of counsel, any Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the public market by Dealer without registration under the Securities Act,
other than any such restriction arising as a result of (x) such Shares being, at
the time of acquisition by Dealer, “restricted securities” (as defined in Rule
144(a)(3) under the Securities Act) or (y) Dealer being an “affiliate” (as
defined in Rule 144(a)(1) under the Securities Act) of the Issuer, Counterparty
shall, at its election: (i) in order to allow Dealer to sell the Hedge Shares in
a registered offering, make

 

15



--------------------------------------------------------------------------------

available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance commercially reasonably satisfactory to Dealer, substantially
in the form of an underwriting agreement for a registered offering of similar
size for a similarly situated issuer, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities of similar size
for a similarly situated issuer, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of similar size
for a similarly situated issuer and (E) afford Dealer a reasonable opportunity
to conduct a “due diligence” investigation with respect to Counterparty
customary in scope for underwritten offerings of equity securities; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then, upon written notice of such dissatisfaction to
Counterparty, clause (ii) or clause (iii) of this Section 8(c) shall apply at
the election of Counterparty; (ii) in order to allow Dealer to sell the Hedge
Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size for a similarly situated
issuer, in form and substance commercially reasonably satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations (with best efforts to obtain any necessary
consents), indemnities to Dealer and due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), and using best efforts to
obtain customary opinions and certificates, and such other documentation, if
any, as is customary for private placements of similar size for a similarly
situated issuer, all commercially reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, commercially reasonably
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg Screen CATM <Equity> VAP (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable
or is manifestly incorrect, the market value of one Share on such Exchange
Business Day, as determined by the Calculation Agent using a volume-weighted
method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), other than a stock
split or a dividend or distribution with respect to the Shares made exclusively
in Shares, give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice is (i) greater than 4.5% and (ii) greater by 0.5%
than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof), and, if such repurchase or Conversion
Rate Adjustment Event, or the intention to effect the same, would constitute
material non-public information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of
such Repurchase Notice. Without limitation of Counterparty’s obligation to make
public disclosures as required pursuant to the immediately preceding sentence,
the parties agree that Counterparty’s obligation to provide any Repurchase
Notice relating to a repurchase of Shares shall be satisfied by notice to Dealer
of Counterparty’s related corporate authorization to repurchase such Shares;
provided that, Counterparty acknowledges and agrees that Dealer may, but is not
required to, assume that the maximum number of Shares permitted to be
repurchased pursuant to such authorization will be repurchased on the date on
which such authorization becomes effective, subject to adjustments thereto as
Dealer determines appropriate to account for the market price with respect to
the Shares, Potential Adjustment Events and other corporate transactions with
respect to Counterparty or the Shares and such other factors as Dealer
determines relevant. The “Notice Percentage” as of any day

 

16



--------------------------------------------------------------------------------

is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares and the denominator of which is the number of Shares outstanding on
such day. In the event that Counterparty fails to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this Section 8(e)
then Counterparty agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, resulting from such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above, and
(iv) Dealer not becoming, as a result of such transfer and assignment, required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment. In addition,
Dealer may transfer or assign without any consent of Counterparty its rights and
obligations hereunder and under the Agreement, in whole or in part, to a 100%
owned direct or indirect subsidiary of Dealer Parent, the obligations of which
are guaranteed fully and unconditionally by Dealer, Dealer Parent or another
100% owned direct or indirect subsidiary of Dealer Parent with a credit rating
for its long-term unsecured debt obligations that is at least as high (from each
of Standard and Poor’s Rating Group, Inc., or its successor, and Moody’s
Investor Service, Inc., or its successor, in either case, if such rating agency
rates such debt obligations at such time) as Dealer’s or Dealer Parent’s;
provided that (x) Counterparty will not be required, as a result of such
transfer or assignment, to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay Dealer in the absence of
such transfer or assignment and (y) the transferee or assignee shall provide
Counterparty with a complete and accurate U.S. Internal Revenue Service Form W-9
or W-8 (as applicable) prior to becoming a party to the Transaction. At any time
at which an Excess Ownership Position exists, if Dealer reasonably determines it
is unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to Dealer to the
extent that an Excess Ownership Position would no longer exist after giving
effect thereto (assuming a commercially reasonable corresponding change to
Dealer’s commercially reasonable Hedge Position), Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction to the extent that such Excess
Ownership Position would no longer exist after giving effect thereto (assuming a
commercially reasonable corresponding change to Dealer’s commercially reasonable
Hedge Position). In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment or delivery shall
be made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of an Additional Termination Event occurring under a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Counterparty shall
be the sole Affected Party with respect to such Additional Termination Event and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
Dealer shall use commercially reasonable efforts to manage its Hedge Positions,
through cash-settled swaps or through use of Section 8(g) hereof or otherwise,
to avoid an Excess Ownership Position without exercising the termination right
described in the two immediately preceding sentences; provided that, if Dealer
determines that as a result of using such efforts Dealer or its affiliates would
incur any increased (as compared with circumstances existing on the Trade Date)
amount of tax, duty, expense or fee, then Dealer may give notice to Counterparty
of such increased cost

 

17



--------------------------------------------------------------------------------

and the Price Adjustment that Dealer proposes to make to the Transaction in
respect thereof and Counterparty shall, within two Scheduled Trading Days,
notify Dealer of its election to either (A) amend this Confirmation to take into
account such Price Adjustment or (B) pay Dealer an amount determined by the
Calculation Agent that corresponds to such Price Adjustment; and provided
further that, if notice of such election is not given by the end of that second
Scheduled Trading Day, then notwithstanding the foregoing, Dealer will be deemed
to have used, and thereafter to use, commercially reasonable efforts to manage
its Hedge Positions as required above. “Excess Ownership Position” means any of
the following: (i) the Equity Percentage exceeds 9.0%, (ii) the Option Equity
Percentage exceeds 14.5%, (iii) Dealer or any “affiliate” or “associate” of
Dealer would own in excess of 13% of the outstanding Shares for purposes of
Section 203 of the Delaware General Corporation Law or (iv) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations (except for any requirement to file Form 13F, Schedule
13D or Schedule 13G under the Exchange Act) or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person, or
could result in an adverse effect on a Dealer Person, under Applicable
Restrictions, as determined by Dealer in its reasonable discretion, and with
respect to which such requirements have not been met or the relevant approval
has not been received or that would give rise to any consequences under the
constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party, in each case minus (y) 1% of the number of Shares
outstanding on the date of determination. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the Number of Shares and (2) the aggregate
number of Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding (including, solely for such purpose, Shares that would be deemed
outstanding pursuant to the last sentence of Rule 13d-3(d)(1)(i) under the
Exchange Act as if such sentence were applicable to the calculation described in
clause (B) of the definition of Option Equity Percentage).

(g) Staggered Settlement. If Dealer reasonably determines it is appropriate with
respect to any applicable legal, regulatory or self-regulatory requirements
(including any requirements relating to Dealer’s hedging activities with respect
to the Transaction), and/or to avoid an Excess Ownership Position, Dealer may,
by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture (as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”)) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. The Calculation Agent may postpone or add, in whole or in
part, any Exercise Date or Settlement Date or any other date of valuation or
delivery by Dealer, with respect to some or all of the relevant Options (in
which event the Calculation Agent shall make appropriate adjustments to the
Delivery Obligation), if Dealer reasonably determines, based on advice of
counsel in the case of the immediately following clause (ii), that such
postponement or addition is reasonably necessary or appropriate to (i) preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or any other relevant market (but only if there is a material decrease in
liquidity relative to Dealer’s expectations

 

18



--------------------------------------------------------------------------------

as of the Trade Date) or (ii) to enable Dealer, in its reasonable judgment,
based on advice of counsel, to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer and the Transaction (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer in good
faith in relation to such requirements).

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the Additional
Securities is not consummated with the initial purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on
November 25, 2013 (or such later date as agreed upon by the parties, which in no
event shall be later than December 6, 2013) (November 25, 2013 or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated and (ii) only in the case where
such Early Unwind occurred as a result of events within Counterparty’s control,
Counterparty shall pay to Dealer an amount in cash equal to the aggregate amount
of costs and expenses relating to the unwinding of Dealer’s hedging activities
in respect of the Transaction (including market losses incurred in reselling any
Shares purchased by Dealer or its affiliates in connection with such hedging
activities) or, at the election of Counterparty, deliver to Dealer Shares with a
value equal to such amount, as commercially reasonably determined by the
Calculation Agent, in which event the parties shall enter into customary and
commercially reasonable documentation relating to the registered or exempt
resale of such Shares; provided that, if Counterparty makes such election to
deliver Shares, notwithstanding the foregoing, the number of Shares so delivered
will not exceed a number of Shares equal to two multiplied by the Number of
Shares (with such Number of Shares determined, for the avoidance of doubt, as if
the relevant Convertible Securities had been issued). Following such
termination, cancellation and (if applicable) payment or delivery, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment or delivery (if applicable) referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal

 

19



--------------------------------------------------------------------------------

certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(p) Payment by Counterparty. In the event that an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, such
amount shall be deemed to be zero.

(q) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”
each as defined in Section 14 of the Agreement shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(r) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(s) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(t) Terms Relating to Agent.

(i) Wells Fargo Securities, LLC ( the “Agent”) is registered as a broker-dealer
with the U.S. Securities and Exchange Commission and the Financial Industry
Regulatory Authority (FINRA), is acting hereunder for and on behalf of Dealer
solely in its capacity as agent for Dealer pursuant to instructions from Dealer,
and is not and will not be acting as the Counterparty’s agent, broker, advisor
or fiduciary in any respect under or in connection with the Transaction.

(ii) In addition to acting as Dealer’s agent in executing the Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to Counterparty directing it to make its payments and/or deliveries
under the Transaction to an account of the Agent for remittance to Dealer (or
its designee), and for that purpose any such payment or delivery by Counterparty
to the Agent shall be treated as a payment or delivery to Dealer.

(iii) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or
Counterparty under or in connection with the Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:

Wells Fargo Securities, LLC

One Wells Fargo Center

301 South College Street, 7th floor

 

20



--------------------------------------------------------------------------------

MAC D1053-070

Charlotte, NC 28202

Attn: Equity Derivatives/Kyle Saunders

DerivativeSupportOperations@WellsFargo.com

(iv) The Agent shall have no responsibility or liability to Dealer or
Counterparty for or arising from (i) any failure by either Dealer or
Counterparty to perform any of their respective obligations under or in
connection with the Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Dealer or Counterparty under or in connection with the Transaction. Each of
Dealer and Counterparty agrees to proceed solely against the other to collect or
enforce any such obligations, and the Agent shall have no liability in respect
of the Transaction except for its gross negligence or willful misconduct in
performing its duties as the agent of Dealer.

(v) Upon written request, the Agent will furnish to Dealer and Counterparty the
date and time of the execution of the Transaction and a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction.

 

21



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, Wells Fargo Bank, National Association By: Wells Fargo
Securities, LLC, acting solely in its capacity as its Agent By:  

/s/ Catherine Burke

  Name: Catherine Burke   Title: Managing Director Wells Fargo Securities, LLC,
as agent for Wells Fargo Bank, National Association By:  

/s/ Catherine Burke

  Name: Catherine Burke   Title: Managing Director

 

Agreed and Accepted By: CARDTRONICS, INC. By:  

/s/ Michael E. Keller

  Name: Michael E. Keller   Title: General Counsel and Secretary

 

22



--------------------------------------------------------------------------------

Annex A

Premium:                     USD 1,893,000.00 (Premium per Option USD 50.48).